Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 4/26/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-15, 17, 19, 23 and 27 renumbered 1-19 are allowed.

Reason for Allowance
The present invention is directed to a method for determining transmission resources and resource allocation.
Each independent claim identifies the uniquely distinct features, particularly:
in response to a collision between a transmission resource of an ACK/NACK and a configured transmission resource of the physical signal or the physical channel, determining the transmission resource of the physical signal or the physical channel to be the transmission resource of the ACK/NACK signal; and
wherein the transmitting the physical signal or the physical channel on the transmission resource comprises:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
The closest prior art:
Tsuboi (US 20190132809 A1) discloses a method for resource allocation request signaling in NB-IoT network (Fig 1-14).
Blankenship (US 20190191454 A1) discloses a method for random access configuration in NB-IoT network (Fig 1-10b).
Hwang (US 20190089504 A1) discloses a method for transmitting demodulation reference signals for supporting Narrowband IoT.
All the prior art disclose conventional method for determining transmission resources and resource allocation, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Keith Lim on 4/28/2021.

	The claims have been amended as follow:
In Claim 1, last paragraph, deleted “the physical signal / the physical channel”, and added --the physical signal or the physical channel--.
	In Claim 17, second paragraph, deleted “the physical signal / the physical channel”, and added --the physical signal or the physical channel--.
In Claim 23, last paragraph, deleted “the physical signal / the physical channel”, and added --the physical signal or the physical channel--.





Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473